Title: Thomas Jefferson Randolph to James Madison, 7 December 1828
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Gentlemen
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        My Grandfather, the late Thomas Jefferson devised, by his will, his library to the University of Virginia He
                            likewise suggested a wish that his bust, executed by Ciracci, with the pedestal and truncated column on which it stands,
                            should be presented by his executor to that institution. It has ever been my most earnest desire, to comply with all his
                            wishes, and particularly with this, but the deeply embarrassed state in which his affairs were left, renders it extremely
                            doubtfull, whether his property will be sufficient to meet claims upon it of a higher dignity. Under these circumstances,
                            my duty as executor, compells me to withhold the payment of legacies untill the debts are discharged.
                        The breaking up of his establishment, the sale of his effects and the dispersion of his family, will leave
                            the library exposed to injury: I must therefore ask to be allowed to deposit it, at the University, in charge of your
                            librarian subject to my future order, should it become necessary to expose it to sale for the discharge of claims of a
                            superior nature. The bust not being mentioned in the will, but being the subject of an informal direction to his executor,
                            can not be deemed a specific legacy and deeply mortifying as it is, he is compelled to offer it for sale with the residue
                            of his property in discharge of claims upon it. Feelings of the most affectionate devotion to my grandfathers memory would
                            induce me as his executor to fulfill his wishes upon these points at all risks, but that of injustice, to his creditors,
                            and the fear that his memory might be stained, with the reproach of a failure to comply with any of his engagements; an
                            assurance is therefore given, that when his debts are discharged, however much his family may be straightened in their
                            circumstances, no considerations of pecuniary interests or of their individual distress will bar immediate compliance
                            Respectfully
                        
                            
                                Th: J. Randolph
                        
                            Executor of Th Jefferson
                    